.r
,;<'
                              . :i'   "~". ·-:~ '•
                                                     ·OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                 ;
                     /" .~.
                     .                               OFfrc~&?~Of,q~\l~~tTOL ~AT! ~                                  US .LN,       EX~.l~ib&TAGE))PtTNEYBOWES
                                                                        ~'~~:;:                                                                        ~~~~
        :~." ~

                                                     STATEOFTEXAS                                                                  : ({q_mi
                                                     PENAllY FOR  1 ~if,"{«'i!!:?;,e                                          o      ~       ==
·::··   ;..,                                         PRIVATE USE zE~~·-'21= ··~                                                         ZIP.78701 $ (0)(0)(0).215
                                                                 ) ? ~.~,~~.A··
                                                                                       ~- ~'~
                                                                                                                    ·                   02 m

  6/3/2015                        ~<(.):
                                  A\ .
                                                                     '•.:.:.:. %'
                                                                     i,'J,':;
                                                           !\ ;\/'._ :lnM
                                                    ~ ~ ~,~1 "*"· N           '.f'
                                                                                     SQ.i~.,.,
                                                                                     ..
                                                                                                               /   ·
                                                                                                                   ~~- j            .
                                                                                                                                        0001401603 JUN. 03. 20 15.


  RENO, PETER T.                Tr;:>€t; NQ,,..l.3-~sqsa;~~                                     WR-83,321-02
  This is to advise that the Court~has"'disniissed
                                     '.::..--l..
                                                                          without
                                                                          ?_'r
                                                                                  written order the application
                                                                                          ~'-'>~<(:::W·"/"_.

  for writ of habeas corpus.              '·'~·>"'.pr: :£fi.: ~, £1'
                                                 ""<•-~·""""~"' ---~_;L""
                                                                                            Abel Acosta, Clerk




:t1EBN39 77002